      Case: 1:20-cv-00987 Document #: 1 Filed: 02/11/20 Page 1 of 3 PageID #:1


5690 KKR; HT002

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DAMIEN PITTMAN,                 )
                                )
      Plaintiff,                )
                                )
v.                              )                   Case No.: 20 CV 987
                                )
STEPHEN LOWERY,                 )
TARGET CORPOROATION d/b/a SUPER )
TARGET and HOGAN TRANSPORTS,    )
INC.,                           )
                                )
      Defendants.               )

   DEFENDANTS’ NOTICE OF REMOVAL OF CAUSE TO THE UNITED STATES
       DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

       NOW        COME     the   Defendants,   HOGAN       TRANSPORTS,        INC.,    TARGET

CORPORATION d/b/a SUPER TARGET and STEPHEN LOWERY, by and through their

attorney, Kingshuk K. Roy of PURCELL & WARDROPE, CHTD., and pursuant to 28 U.S.C.A.

1332, 1441 and 1446, hereby provide notice of their removal of this cause pursuant to said

statutes and for the following reasons:

         1.    This action was commenced against Hogan Transports, Inc., Target Corporation

and Damien Pittman, the only defendants, in the Circuit Court of Cook County, bearing case

number 2020 L 105, on January 3, 2020, arising out of an alleged vehicular collision occurring in

the County of Cook, City of Lansing, State of Illinois. A copy of the complaint was served on

January 16, 2020. This notice is filed within 30 days after service of the complaint on the

defendant.

         2.    At the time the action was commenced, the plaintiff was a citizen of the County

of Cook, City of Markham, State of Illinois.
       Case: 1:20-cv-00987 Document #: 1 Filed: 02/11/20 Page 2 of 3 PageID #:2


       3.       The defendant Hogan Transport, Inc. was and is a corporation organized and

existing under the laws of the State of Missouri with its principal place of business in St. Louis,

Missouri.

       4.       The defendant Target Corporation was and is a corporation organized and existing

under the laws of the State of Minnesota with its principal place of business in Minneapolis,

Minnesota.

       5.       The defendant Stephen Lowery was and is a citizen of the City of Centreville,

State of Michigan.

       6.       The amount in controversy exceeds $75,000, exclusive of interest and costs, as

appears from the plaintiff’s complaint, a copy of which is attached to and incorporated by

reference in this notice.

       7.       There is complete diversity of citizenship between the plaintiff and all defendants

and the United States district courts have original jurisdiction over this civil action under 28

U.S.C. §1332.

       8.       The defendant attaches to this notice copies of all process, pleadings, and orders

that have been served on it pursuant to 28 U.S.C. §1446(a).

                     -   Complaint at Law;
                     -   Summons directed to Target Corporation;
                     -   Service of Process 1/15/20;
                     -   Service of Process 1/16/20;
                     -   Defendants’ Appearance & Jury Demand; and
                     -   Defendants’ State Court Notice of Removal

       (Group Exhibit A)

       9.       Venue is proper before the U.S. District Court for the Northern District of Illinois

pursuant to 28 U.S.C. §1441(a) and 1446(a) because the U.S. District Court for the Northern

District of Illinois is the federal district embracing the Circuit Court of Cook County, Illinois,

where the state court action was originally filed.
                                             Page 2 of 3
      Case: 1:20-cv-00987 Document #: 1 Filed: 02/11/20 Page 3 of 3 PageID #:3


           WHEREFORE, the Defendants, HOGAN TRANSPORTS, INC., TARGET

CORPORATION d/b/a SUPER TARGET and STEPHEN LOWERY pray that this cause be

removed to the United States District Court for the Northern District of Illinois.


                                              Respectfully submitted,

                                              PURCELL & WARDROPE, CHTD.


                                      By:     /s/ Kingshuk K. Roy
                                              Kingshuk K. Roy




PURCELL & WARDROPE CHTD
10 S. LaSalle St., Suite 1200
Chicago, IL 60603
Tel: (312) 427-3900
KKR@pw-law.com




                                             Page 3 of 3
